Exhibit 99.1 Global Water Resources Reports First Quarter 2017 Results and Declares Increased Monthly Dividend Company to Hold Investor Conference Call Today at 1:00 p.m. Eastern time PHOENIX, AZ – May 10, 2017 – Global Water Resources, Inc. (NASDAQ: GWRS), (TSX: GWR), a pure-play water resource management company, reported results for the first quarter ended March 31, 2017. Q1 2017 Highlights • Revenue remained constant at $6.8 million compared to the same period in 2016.However, Adjusted Revenue (which adjusts for the Willow Valley disposition) was up 3.1% from the same period in 2016, driven by an increase in active connections and approved rate increases; • Total active connections increased 3.4% to 37,687 at March 31, 2017 from 36,465 at March 31, 2016 (after adjusting for the Willow Valley disposition), and up from 37,387 at December 31, 2016; • Net income totaled $0.1 million compared to a loss of $0.3 million in the same period in 2016; • Adjusted EBITDA (a non-GAAP metric, as defined below) was up 5% from the same period in 2016 to $3.2 million; • Invested $6.5 million into the capital improvement program through first quarter of 2017; • Cash and cash equivalents totaled $14.8 million at March 31, 2017; • Increased dividend by 2.5% to $0.27672 per year from $0.27 per year.This equates to a monthly dividend of $0.02306.The increased dividend will be paid starting on June 30, 2017 to holders of record on June 16, 2017. Management Commentary “The continued positive trend in new and re-established connections drove adjusted revenue growth this quarter, and in combination with lower interest expense, helped generate positive net income,” said the company President and CEO, Ron Fleming. “Moving forward, we expect to continue to grow net income as we remain focused on improving operational efficiencies and aggressively managing controllable expenses. We will use our cash-on-hand to make targeted improvements that defer the tax liability generated by the Valencia disposition while building rate base, and further support revenue growth and reduce expenses. We continue to evaluate accretive acquisition opportunities that would also help defer the tax liability generated by the Valencia disposition. As we execute our growth plan, we will continue to assess our dividend policy based on our commitment to grow our regular dividend, as evidenced by the dividend increase we announced today.” Q1 2017 Financial Summary Total RevenueTotal revenue in the first quarter of 2017, was virtually unchanged at $6.8 million as compared to the same period in 2016. Adjusted Revenue (which adjusts for the Willow Valley disposition) increased 3.1% to $6.8 million in the first quarter of 2017 compared to the same period in 2016. The increase in Adjusted Revenue was primarily attributed to a 3.4% increase in active connections quarter over quarter and the approved increase in rates. Operating Expenses Total operating expenses increased to $5.9 million in the first quarter of 2017 from $5.8 million in the same period in 2016. The increase was due to an increase in general and administrative expenses partially offset by a reduction in operations and maintenance costs. The increase in general and administrative costs was primarily driven by board compensation expense (related to board options that are non-cash) and US public company costs that were recorded in the first quarter of 2017 but were not recorded in same year-ago quarter. This was partially offset by reduced operating costs of $126,000 related to the Willow Valley disposition and a $76,000 reduction in service contract fees in first quarter of 2017 compared to 2016. Other Income and Expense Other expense was $0.7 million in the first quarter of 2017 compared to $1.6 million of expense in the same period in 2016. The change was primarily attributed to a decrease in interest expense of $510,000, a $310,000 improvement in equity investment and a $102,000 increase in the Valencia growth premium payment. Net Income (Loss) Net income totaled $0.1 million or $0.00 per share in the first quarter of 2017, as compared to net loss of $0.3 million or $(0.02) per share in first quarter of 2016. The change was primarily attributed to the reduction of interest expense and the improvement in the company’s equity method investment and Valencia growth premium. Adjusted EBITDA Adjusted EBITDA (a non-GAAP metric, as defined below) was $3.2 million in the first quarter of 2017, up $146,000 (or 5%) from $3.1 million in the same period in 2016. The increase was primarily due to organic connection growth, higher rates, reduced contract costs and increased growth premium payments related to the Valencia condemnation, offset by increased US public company expense. Dividend Policy The company previously declared a monthly cash dividend of $0.0225 per common share (or $0.27 per share on an annualized basis), which will be payable on May 31, 2017 to holders of record at the close of business on May 17, 2017. The board has also approved an increased dividend of $0.02306 per common share (or $.27672 per share on an annualized basis), which will be payable on June 30, 2017 to holders of record at the close of business on June 16, 2017. Business Outlook Global Water's immediate growth strategy for its regulated water, wastewater and recycled water business is driven by increased service connections, continued operating efficiencies, and utility rate increases approved by the Arizona Corporation Commission. Global Water will also place more focus on its original mission of aggregating water and wastewater utilities, allowing its customers and the company to realize the benefits of consolidation, regionalization and environmental stewardship. Connection Rates Excluding the impact of the Willow Valley operations, Global Water experienced positive growth in new connections and in re-establishing service on previously vacant homes. As of March 31, 2017, active service connections increased by 1,222 to 37,687, compared to 36,465 as of March 31, 2016 (after adjusting for the Willow Valley disposition). This represents an increase of 3.4%. The company’s vacancy rate is now at 1.6% after reaching a peak of 11.2% in February of 2009. Arizona’s Growth Corridor: Positive Population Trends The Metropolitan Phoenix area is steadily growing due to low-cost housing, excellent weather, large and growing universities, a diverse employment base, and low taxes. Its population has increased throughout 2015 and 2016, and it continues to grow. The Employment and Population Statistics Department of the State of Arizona predicts that Maricopa County will have a population of 4.9 million by 2020, representing a 15% increase from 2016 census estimates, and 6.8 million by 2040. According to the W.P. Carey School of Business Greater Phoenix Blue Chip Real Estate Consensus panel, most sectors of real estate are expected to experience improved occupancy and growth. For Maricopa County and Pinal County combined, the W.P. Carey School of Business, using U.S. Census data, reported that single family housing permits grew 10% to 18,456 in 2016 compared to 2015. The panel forecasts nearly 22,000 permits in 2017, an increase of approximately 19%. Permits for 2018 are forecasted to increase to nearly 25,000 permits. In the City of Maricopa, where Global Water has its largest water and wastewater utilities, the Home Builders Association of Central Arizona reports that permits are up 84% year over year. The company believes this growth rate, combined with five additional years of rate increase phase-ins, creates an opportunity for Global Water to meaningfully increase its active connections and revenues for the foreseeable future. Conference Call
